COURT OF APPEALS
                             EIGHTH DISTRICT OF TEXAS
                                  EL PASO, TEXAS
                                         §
  Linda Guillermina Pedroza,                          No. 08-16-00221-CV
                                         §
                      Appellant,                        Appeal from the
                                         §
  v.                                               County Court at Law No. 5
                                         §
  Tenet Healthcare Corp.,                           of El Paso County, Texas
                                         §
                       Appellee.                     (TC# 2015CCV01210)
                                         §

                                           ORDER

       Pending before the Court is Appellee’s motion to strike volume 2 of the supplemental

clerk’s record filed on January 24, 2018. The motion to strike is GRANTED. Further, Appellant

is instructed that she may not cause any additional supplemental clerk’s records to be filed

without first obtaining leave of court by filing a motion to supplement the record.

       IT IS SO ORDERED this 22nd day of February, 2018.




                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.